1
2
3
4
5
6
7
8                                      UNITED STATES DISTRICT COURT

9                                     EASTERN DISTRICT OF CALIFORNIA

10
11   MARCOS CASEY GUILLEN III,                           )   Case No.: 1:18-cv-00290-DAD-SAB (PC)
                                                         )
12                    Plaintiff,                         )
                                                         )   ORDER DIRECTING CLERK OF COURT TO
13          v.                                           )   CLOSE CASE PURSUANT TO PARTIES’
                                                             STIPULATION FOR VOLUNTARY DISMISSAL
14                                                       )
     T. FRANCISCO,
                                                         )   [ECF No. 38]
15                    Defendant.                         )
                                                         )
16                                                       )

17          Plaintiff Marcos Casey Guillen III is appearing pro se in this civil rights action pursuant to 42

18   U.S.C. § 1983.

19          On February 13, 2019, the parties filed a stipulation to dismiss this action with prejudice

20   pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, as the case has been resolved

21   in its entirety. (ECF No. 38.)

22          Rule 41(a)(1)(A)(ii) provides in pertinent part that, “the plaintiff may dismiss an action without

23   a court order by filing . . . a stipulation of dismissal signed by all parties who have appeared. A

24   voluntary stipulation to dismiss an action pursuant to Rule 41(a)(1)(A)(ii) automatically terminates the

25   action without operation of a court order. Black Rock City, LLC v. Pershing Cty. Bd. of Comm’rs,

26   637 F. App’x 488 (9th Cir. 2016) (citing Commercial Space Mgmt. Co. v. Boeing Co., 193 F.3d 1074,
27   1077 (9th Cir. 1999)). Here, Plaintiff and counsel for Defendant have signed and dated a stipulation to

28   dismiss this action, and filed it with the Court.

                                                             1
1             In light of parties’ stipulation for voluntary dismissal, this action is terminated by operation of

2    law without further order from the Court. Fed. R. Civ. P. 41(a)(1)(A)(ii). Each party is to bear its own

3    litigation costs and attorney’s fees.

4
5    IT IS SO ORDERED.

6    Dated:     February 14, 2019
7                                                         UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
